Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(m) because the use of shading in views is encouraged if it aids in understanding of the invention and if it does not reduce legibility.  Shading is used to indicate the surface of spherical, cylindrical, and conical elements of an object.  Flat parts may also be lightly shaded.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  See paragraph (h)(3) of this section.  Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.  Light should come from the upper left corner at an angle of 45 degrees.  Surface delineations should preferably be shown by proper shading.  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must 
The drawings are objected to as failing to comply with C.F.R. 1.84(p) because reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part.  See MPEP 608.01(g).  At least reference characters 1 and 70 have been used for modifications of a given part.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least GPS and PC.
The disclosure is objected to because reference characters "30" and "40" have both been used to designate side surface.  
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinouard (US 5984132).
Claim 1:  Dinouard discloses a gas storage container comprising a flat upper surface and a flat lower surface, and being vertically stackable (see annotated fig. 3 below and fig. 1).

    PNG
    media_image1.png
    445
    634
    media_image1.png
    Greyscale


Claim 3:  Dinouard discloses the gas storage container according to claim 2, having a quadrangular prism shape (see fig. 1).
Claim 4:  Dinouard discloses the gas storage container according to claim 3, having a rectangular parallelepiped shape (see fig. 1).
Claim 5:  Dinouard discloses an orifice 22 (gas outlet) provided on at least one side surface (see fig. 1 and 3).
Claim 6:  Dinouard discloses the at least one side surface having a recess, and the orifice 22 (gas outlet) being provided in the recess (see annotated fig. 3 above).
Claim 7:  Dinouard discloses the gas storage container further comprising a hand-hold 39 (grip) (see fig. 1 and 3).
Claim 8:  Dinouard discloses an inner surface of the gas storage container being cylindrical (see fig. 3 and C. 3 L. 21-22).
Claim 9:  Dinouard discloses the gas storage container further comprising: an outer jacket 4 (casing) with the flat upper surface and the flat lower surface which are vertically stackable; and a container 3 (gas container) installed in the casing outer jacket 4 (casing) (see fig. 1 and annotated fig. 3 above).
Claim 17:  Dinouard discloses the gas storage container according to claim 1, having a prismatic shape (see fig. 1).
Claim 18:  Dinouard discloses the gas storage container according to claim 2, having a quadrangular prism shape (see fig. 1).
.

Claim(s) 1, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160185210).
Claim 1:  Lee discloses a fuel gas storage tank 10 (gas storage container) comprising a second base wall 13b (flat upper surface) and a first base wall 13a (flat lower surface), and being vertically stackable (see fig. 1).
Claim 15:  Lee discloses the fuel gas storage tank 10 (gas storage container) further comprising a gas storage material 14 of MOF (porous material) (see fig. 1A and P. 0004 & 0033).
Claim 16:  Lee discloses the gas storage material 14 of MOF (porous material) being a MOF (metal organic framework) (see fig. 1A and P. 0004 & 0033).

Claim(s) 1-5, 9, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US 20100213084).
Claim 1:  Hirose discloses a hydrogen storage device (gas storage container) comprising a flat upper surface and a flat lower surface, and being vertically stackable (see annotated fig. 3B below and fig. 3A).

    PNG
    media_image2.png
    349
    465
    media_image2.png
    Greyscale

Claim 2:  Hirose discloses the hydrogen storage device (gas storage container) according to claim 1, having a prismatic shape (see fig. 3A).
Claim 3:  Hirose discloses the hydrogen storage device (gas storage container) according to claim 2, having a quadrangular prism shape (see fig. 3A).
Claim 4:  Hirose discloses the hydrogen storage device (gas storage container) according to claim 3, having a rectangular parallelepiped shape (see fig. 3A).
Claim 5:  Hirose discloses a gas exhaust pipe 130 (gas outlet) provided on at least one side surface (see fig. 3A and annotated 3B above).
Claim 9:  Hirose discloses the hydrogen storage device (gas storage container) further comprising: a heat insulating material 114 (casing) with the flat upper surface and the flat lower surface which are vertically stackable; and a tank 112 (gas container) installed in the heat insulating material 114 (casing) (see fig. 3A and annotated fig. 3B above).

Claim 16:  Hirose discloses the hydrogen absorbing member 140 of MOF (porous material) being a MOF (metal organic framework) (see P. 0042, 0056 and fig. 3B).
Claim 17:  Hirose discloses the hydrogen storage device (gas storage container) according to claim 1, having a prismatic shape (see fig. 3A).
Claim 18:  Hirose discloses the hydrogen storage device (gas storage container) according to claim 2, having a quadrangular prism shape (see fig. 3A).
Claim 19:  Hirose discloses the hydrogen storage device (gas storage container) according to claim 3, having a rectangular parallelepiped shape (see fig. 3A).
Claim 20:  Hirose discloses the hydrogen storage device (gas storage container) further comprising a hydrogen absorbing member 140 of MOF (porous material) in the tank 112 (gas container) (see P. 0042, 0056 and fig. 3B).

Claim(s) 1 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adcock (GB 2541752).
Claim 1:  Adcock discloses a gas storage container comprising a flat upper surface and a flat lower surface, and being vertically stackable (see annotated fig. 6 below).

    PNG
    media_image3.png
    583
    651
    media_image3.png
    Greyscale

Claim 9:  Adcock discloses the gas storage container further comprising: a storage apparatus 601 (casing) with the flat upper surface and the flat lower surface which are vertically stackable; and a dewar vessel 602 (gas container) installed in the storage apparatus 601 (casing) (see annotated fig. 6 above).
Claim 10:  Adcock discloses the gas storage container further comprising a sensor 663 which comprises a dewar vessel contents measurement sensor, a communication element 660, a temperature sensor 672, and a geolocation element 662 comprising a GPS receiver, together reading on the claimed gas remaining amount 
Claim 11:  Adcock discloses a sensor 663 which comprises a dewar vessel contents measurement sensor (gas remaining amount measurement module) in a space between the storage apparatus 601 (casing) and the dewar vessel 602 (gas container) (see first paragraph page 23).
Claim 12:  Adcock discloses the sensor 663, communication element 660, temperature sensor 672, and geolocation element 662 (gas remaining amount measurement module) comprising a temperature sensor 672 (see third full paragraph on page 24).
Claim 13:  Adcock discloses the sensor 663, communication element 660, temperature sensor 672, and geolocation element 662 (gas remaining amount measurement module) being configured to be capable of wireless communication (see third paragraph page 22 and first paragraph page 23).
Claim 14:  Adcock discloses the sensor 663, communication element 660, temperature sensor 672, and geolocation element 662 (gas remaining amount measurement module) being configured to perform GPS communication (see last paragraph of page 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10082416 pertinent to temperature and GPS sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736